IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                             AP-75,881



                    EX PARTE JUAN DANIEL MORENO, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. F-06-73849-R IN THE 265 TH DISTRICT COURT
                           FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to ten years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his plea was rendered involuntary because Applicant pled guilty

pursuant to an agreement that he would be placed on probation if he successfully completed boot

camp. Applicant successfully completed boot camp, but was not timely bench warranted to the trial

court so that he could be placed on shock probation pursuant to the plea agreement. The trial court
                                                                                       MEDINA - 2

determined that Applicant’s plea was pursuant to an agreement that he would be placed on shock

probation, which could not be carried out because Applicant was not brought back to the trial court

while it retained jurisdiction. Applicant is entitled to relief.

        Relief is granted. The judgment in Cause No. F-06-73849-R in the 265th Judicial District

Court of Dallas County is set aside, and Applicant is remanded to custody of the Sheriff of Dallas

County to answer the charge against him.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division.



Delivered: April 2, 2008
Do Not Publish